Citation Nr: 0827200	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in August 2003 and November 2006 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2006, the Board remanded the claims on appeal for 
further development.  The Remand directed that the RO contact 
a private physician who wrote a July 2004 letter and a 
registered nurse who wrote an April 2003 letter and request 
that both provide all medical records and bases for the 
opinions they provided in their respective letters.  The 
evidence of record does not show that the RO made any attempt 
whatsoever to contact the private physician.  While the RO 
did send an e-mail to the registered nurse's employer with 
the full text of the relevant action, the reply received from 
the employer simply stated no medical records were available 
for the veteran.  In this regard, the action specifically 
stated that "[i]f no records are available, the registered 
nurse must be asked to explain how she knew the information 
she provided."  There is no evidence of record that the RO 
ever attempted to elicit this information from the registered 
nurse, as required by the November 2006 Remand.  The United 
States Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that compliance with these actions is 
particularly important, as the veteran's service medical 
records have been found to be unobtainable.  In cases where 
the veteran's service medical records are not obtainable, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the private 
physician who wrote the July 2004 
letter and attempt to obtain the 
referenced "medical notes."  
Additionally, the physician must 
provide all pertinent examination and 
treatment records not already obtained 
regarding the veteran and those records 
must be associated with the claims 
file.

2.	The RO must contact the registered 
nurse who wrote the April 2003 letter 
and request that she explain how she 
knew the information she provided in 
that letter.  If the registered nurse 
cannot be located or is not capable of 
providing the requested information, 
this must be specifically noted in the 
claims file.

3.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration all 
evidence that has been added to the 
record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


